-Judgment affirmed, without costs. All concur, except Goldman and Marsh, JJ., who dissent and vote to modify the judgment by increasing the award to $17,150, in the following memorandum: The trial court found that “ the highest and best use * * * was for residential use with potential value for commercial purposes”. Notwithstanding this finding, the court adopted the land valuation testified to by the State’s witness who based his valuation on his opinion that the highest and best use was residential only. The record amply demonstrates that the neighborhood is rapidly losing its residential- character and soon will be predominantly commercial. The testimony of claimant’s expert and the comparable sales offered by claimant amply support a $1.50 per square foot valuation for the commercial potential of the property. We would, therefore, increase the land valuation to $9,830, making -a total award of $17,150. (Appeal from judgment of Court of Claims on a claim for permanent appropriation.) Present-—Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.